                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                          Criminal Case No. 18-cr-20089
v.
                                                Honorable Matthew F. Leitman
D-2 KHALED BILAL HASSAN,

            Defendant.


                  PRELIMINARY ORDER OF FORFEITURE


      Based upon Defendant Khaled Bilal Hassan’s guilty plea for violating 18 U.S.C.

§§ 1341 and 1349 as set forth in Count One of the Indictment, the Government’s

Application for Entry of Preliminary Order of Forfeiture, and all the information

contained in the record, and pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. §

2461(c) and Rule 32.2 of the Federal Rules of Criminal Procedure, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED THAT:

      1.    The following property, which is proceeds of Defendant’s violation(s) of

U.S.C. §§ 1341 and 1349 (hereinafter “Subject Property”) IS HEREBY

FORFEITED to the United States for disposition in accordance with the law:

             Thirty-nine dollars ($39.00) in U.S. Currency, identified as 18-
              FBI-002324;

             Thirty-nine thousand, eight hundred dollars ($39,800.00) in
               U.S. Currency, identified as 18-FBI-002325.
and any right, title or interest of Defendant, and any right, title or interest that

his heirs, successors or assigns have or may have in the Subject Property IS

HEREBY AND FOREVER EXTINGUISHED.

         2.   The United States is entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), if any of the property cannot be located upon the exercise of due diligence, has

been transferred or sold to, or deposited with a third party, has been placed beyond the

jurisdiction of the court, has been substantially diminished in value, or has been

commingled with other property which cannot be divided without difficulty.

         3.   Upon entry of this Preliminary Order of Forfeiture, the United States

Attorney General or his designee is authorized to commence any applicable proceeding

to comply with the statutes governing third party rights, including giving notice of this

Order.

         4.   Upon entry of this Preliminary Order of Forfeiture and pursuant to 21

U.S.C. § 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure, and other

applicable rules, the United States shall publish on www.forfeiture.gov, notice of this

Preliminary Order of Forfeiture and of its intent to dispose of the Subject Property. The

United States may also, to the extent practicable, provide direct written notice to any

person or entity known to have an alleged interest in any of the Subject Property. The

aforementioned notice shall direct that any person, other than the Defendant, asserting

a legal interest in the Subject Property must file a petition with the Court within sixty

                                            2
(60) days of the first date of publication of notice or within thirty (30) days of receipt

of actual notice, whichever is earlier. The petition shall be for a hearing before the

Court alone, without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate

the validity of the petitioner's alleged interest in the Subject Property. Any petition filed

by a third party asserting an interest in any of the Subject Property must be signed by

the petitioner under penalty of perjury and must set forth the nature and extent of the

petitioner's alleged right, title or interest in any identified Subject Property, the time and

circumstances of the petitioner’s acquisition of the right, title, or interest in the Subject

Property, any additional facts supporting the petitioner's claim, and the relief sought.

       5.     After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A) and before a hearing on any ancillary petition, the United

States may conduct discovery in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.

       6.     Pursuant to Defendant’s guilty plea and record in this case, together with

Federal Rule of Criminal Procedure 32.2(b)(4)(A), this Preliminary Order of Forfeiture

shall become final as to Defendant at sentencing and forfeiture of the Subject Property

shall be made part of the Defendant’s sentence in this case and included in the

Judgment. If no third party files a timely petition before the expiration of the period

provided in 21 U.S.C. § 853(n)(2), then this Preliminary Order of Forfeiture shall

become the Final Order of Forfeiture, as provided by Federal Rule of Criminal

Procedure 32.2(c)(2).

                                              3
       7.     The United States shall have clear title to the Subject Property following

the Court’s disposition of all third-party interests, or, if none, following the expiration

of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

       8.     The Court retains jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

       IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 22, 2019, by electronic means and/or ordinary
mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                            4
